Citation Nr: 0027251	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-16 812	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether an inheritance of money is countable income for 
pension purposes.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1942 to January 1946.

2.	On October 3, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, New 
Orleans, Louisiana, that the veteran died on July [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
ROBERT P. REGAN
Veterans Law Judge
Board of Veterans' Appeals

 



